DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas W. Humphrey (Reg. No. 34,353) on 27 April 2022.

The application has been amended as follows: 
Amendment to the claims:

Claims 15 & 20-21 are hereby cancelled.  

16. (currently amended) A method of making a monolithic ceramic capacitor containing at least one air gap capacitance, the method comprising: 
providing a plurality of layers of a dielectric ceramic; 
providing a plurality of conductive layers; 
stacking the conductive and dielectric layers in an interleaving fashion; 
sintering the interleaved layers to form a monolithic ceramic body; 
forming a void in the monolithic ceramic body, the void being partially enclosed by the monolithic ceramic body, and bounded by at least a portion of a first and a second dielectric layer and portions of a first conductive layer and a second conductive layer, 
wherein the steps of sintering and forming a void further comprises providing a fugitive material in at least one of the plurality of layers of dielectric material and burning away the fugitive material during the sintering step to form the void.  

17. (currently amended) A method of making a monolithic ceramic capacitor containing at least one air gap capacitance, the method comprising: 
providing a plurality of layers of a dielectric ceramic; 
providing a plurality of conductive layers; 
stacking the conductive and dielectric layers in an interleaving fashion; 
sintering the interleaved layers to form a monolithic ceramic body; 
forming a void in the monolithic ceramic body, the void being partially enclosed by the monolithic ceramic body, and bounded by at least a portion of a first and a second dielectric layer and portions of a first conductive layer and a second conductive layer, 
wherein the step of forming a void further comprises drilling an opening into at least one of the plurality of layers of a dielectric ceramic, at least one of the plurality of conductive layers, or combinations thereof.  

18. (currently amended) A method of making a monolithic ceramic capacitor containing at least one air gap capacitance, the method comprising: 
providing a plurality of layers of a dielectric ceramic; 
providing a plurality of conductive layers; 
stacking the conductive and dielectric layers in an interleaving fashion; 
sintering the interleaved layers to form a monolithic ceramic body; 
forming a void in the monolithic ceramic body, the void being partially enclosed by the monolithic ceramic body, and bounded by at least a portion of a first and a second dielectric layer and portions of a first conductive layer and a second conductive layer, 
wherein the step of forming a void further comprises punching an opening into at least one of the plurality of layers of a dielectric ceramic, at least one of the plurality of conductive layers, or combinations thereof.  

19. (currently amended) A method of making a monolithic ceramic capacitor containing at least one air gap capacitance, the method comprising: 
providing a plurality of layers of a dielectric ceramic; 
providing a plurality of conductive layers; 
stacking the conductive and dielectric layers in an interleaving fashion; 
sintering the interleaved layers to form a monolithic ceramic body; 
forming a void in the monolithic ceramic body, the void being partially enclosed by the monolithic ceramic body, and bounded by at least a portion of a first and a second dielectric layer and portions of a first conductive layer and a second conductive layer, 
wherein the step of forming a void further comprises laser cutting an opening into at least one of the plurality of layers of a dielectric ceramic, at least one of the plurality of conductive layers, or combinations thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a ceramic capacitor comprising: a plurality of dielectric layers and a plurality of conductive layers sintered together to form a substantially monolithic ceramic body, the body defining at least one void between the dielectric and conductive layers, the void being partially enclosed within the ceramic body and bounded by at least a portion of a dielectric layer (i.e. the void is exposed to the external environment), a first conductive layer, and a second conductive layer, the first and second conductive layers having no conductive connection therebetween (claim 1 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor comprising: a substantially monolithic dielectric body comprising a plurality of dielectric layers; a plurality of conductive first layers disposed within the dielectric body between the dielectric layers and electrically connected to a first conductive contact on the dielectric body; a plurality of conductive second layers disposed within the dielectric body between the dielectric layers and electrically connected to a second conductive contact on the dielectric body, the plurality of second layers interleaved with the plurality of first layers and separated by the dielectric layers to form capacitances between the layers; and at least one set of first and second conductive plates separated by a void, the void partially enclosed by the dielectric body (i.e. the void is exposed to the external environment) and bordered by at least a portion of a first dielectric layer, a portion of a second dielectric layer and adjacent edges of first and second conductive plates, the first and second conductive plates being spaced apart to form a nonconductive capacitive connection through the void (claim 12 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a method of making a monolithic ceramic capacitor containing at least one air gap capacitance, the method comprising: 
stacking the conductive and dielectric layers in an interleaving fashion; 
sintering the interleaved layers to form a monolithic ceramic body; 
forming a void in the monolithic ceramic body, the void being partially enclosed by the monolithic ceramic body (i.e. the void is exposed to the external environment), and bounded by at least a portion of a first and a second dielectric layer and portions of a first conductive layer and a second conductive layer, 
wherein the steps of sintering and forming a void further comprises providing a fugitive material in at least one of the plurality of layers of dielectric material and burning away the fugitive material during the sintering step to form the void (claim 16).  

The prior art does not teach or suggest (in combination with the other claim limitations) a method of making a monolithic ceramic capacitor containing at least one air gap capacitance, the method comprising: 
stacking the conductive and dielectric layers in an interleaving fashion; 
sintering the interleaved layers to form a monolithic ceramic body; 
forming a void in the monolithic ceramic body, the void being partially enclosed by the monolithic ceramic body (i.e. the void is exposed to the external environment), and bounded by at least a portion of a first and a second dielectric layer and portions of a first conductive layer and a second conductive layer, 
wherein the step of forming a void further comprises drilling an opening into at least one of the plurality of layers of a dielectric ceramic, at least one of the plurality of conductive layers, or combinations thereof (claim 17).  

The prior art does not teach or suggest (in combination with the other claim limitations) a method of making a monolithic ceramic capacitor containing at least one air gap capacitance, the method comprising: 
stacking the conductive and dielectric layers in an interleaving fashion; 
sintering the interleaved layers to form a monolithic ceramic body; 
forming a void in the monolithic ceramic body, the void being partially enclosed by the monolithic ceramic body (i.e. the void is exposed to the external environment), and bounded by at least a portion of a first and a second dielectric layer and portions of a first conductive layer and a second conductive layer, 
wherein the step of forming a void further comprises punching an opening into at least one of the plurality of layers of a dielectric ceramic, at least one of the plurality of conductive layers, or combinations thereof (claim 18).  

The prior art does not teach or suggest (in combination with the other claim limitations) a method of making a monolithic ceramic capacitor containing at least one air gap capacitance, the method comprising: 
stacking the conductive and dielectric layers in an interleaving fashion; 
sintering the interleaved layers to form a monolithic ceramic body; 
forming a void in the monolithic ceramic body, the void being partially enclosed by the monolithic ceramic body (i.e. the void is exposed to the external environment), and bounded by at least a portion of a first and a second dielectric layer and portions of a first conductive layer and a second conductive layer, 
wherein the step of forming a void further comprises laser cutting an opening into at least one of the plurality of layers of a dielectric ceramic, at least one of the plurality of conductive layers, or combinations thereof (claim 19).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848